Citation Nr: 1810051	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  10-14 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES


1.  Entitlement to service connection for a neck disability, to include as secondary to degenerative disc disease (DDD) of the lumbar spine. 

2.  Entitlement to service connection for a hip disability, to include as secondary to DDD of the lumbar spine or sciatic radiculopathy of the right and left legs.

3.  Entitlement to service connection for a right large toe disability, to include as secondary to DDD of the lumbar spine, sciatic radiculopathy of the right and left legs, or service-connected left toe disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. R. Higgins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to December 1974.

These matters come before the Board of Veterans' Appeals (Board) from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction of these claims has since been transferred to the RO in Baltimore, MD. 

In January 2017, the Board remanded this matter for further development, and the case has been returned for appellate consideration.

The Board notes that in October 2016, the Veteran testified during a Central Office hearing before the undersigned Veterans Law Judge (VLJ) regarding these claims.  A transcript of that hearing has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is currently seeking entitlement to service connection for neck, hip, and right large toe disabilities.  Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to adjudication of these claims.

This claim was most recently remanded by the Board in January 2017.  At that time, the RO was instructed as follows: (1) obtain and associate with the record all VA treatment records for the Veteran dated from December 1974 to the present, particularly for the periods of December 1974 to January 1975, May 1976 to May 1997, and June 2014 to the present.  All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing, (2) schedule the Veteran for new VA examinations to determine the nature and etiology of any neck, hip, or right large toe disabilities, and (3) issue a Supplemental Statement of the Case (SSOC) if the claims remained denied.  

A claimant has the right to substantial compliance with remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the United States Court of Appeals for Veterans Claims Court (Court) or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see also D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).  

Here, however, the Board finds that there has not been substantial compliance with the remand directives.  First, the requested VA treatment records from December 1974 to the present, particularly for the periods of December 1974 to January 1975, May 1976 to May 1997, have not be located or associated with the file.  Moreover, neither has the Veteran and his representative been notified in writing, in the case that the records cannot be located, or that such records do not exist.  Review of records indicates that it may take from six months to a year for the records to be located and received.  See June 2017 Report of General Information.  

Second, the Board finds the June 2017 VA examinations to determine the nature and etiology of any neck, hip, or right large toe disabilities to be inadequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examiner held that the Veteran's military service treatment records did not support that any neck, hip, or right large toe disabilities were at least as likely as not incurred in, or caused by a specific in-service illness, event, or injury.  The examiner supported his medical opinions on the absence of neck, hip, right large toe complaints in the Veteran's discharge examinations.  However, the examiner failed to specifically address the Veteran's lay contentions in providing the aforementioned medical opinions.  The Veteran has provided that he was injured in-service when a group of fellow airmen fell on top him during a game of tug-o-war.  See October 2016 Board Hearing Transcript.  The Veteran reports that he suffered injuries to his neck, shoulder, and hip as a result of the incident in-service.  Additionally, the Veteran asserts that his foot condition is related to irritation that resulted from the boots worn during his service time.  The Veteran stated that he experienced a burning sensation in his right foot and developed callouses during service.  It is also important to note that the Veteran asserts that his right foot condition is similar to his left foot condition, which is currently service-connected.  

Additionally, the Board finds the June 2017 VA examinations determining secondary service connection for any neck, hip, or right large toe disabilities to be wholly inadequate.  The examiner held that the Veteran's claimed neck disability was less likely than not proximately due to or the result of the Veteran's service-connected low back disability.  The examiner only provided that, "the cervical spine is a separate body part from the lumbar spine," as the rationale for his medical opinion.  The Board finds the aforementioned opinion inadequate because of the lack of detail to justify the denial of the claim.  Moreover, the examiner held that no hip, neck, or right large toe disabilities were caused or aggravated by the Veteran's service-connected disabilities, to include a low back disability, bilateral sciatic radiculopathy, and callus of the left great toe.  The examiner based his opinions on the absence of casual connections between the disabilities in peer review medical literature, but without sufficient detail.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   

A remand by the Board confers on a veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998). This imposes upon VA a concomitant duty to ensure compliance with the terms of a remand.

Accordingly, the Board finds that another remand is required at this time to ensure compliance with the January 2017remand directives.  See Stegall, 11 Vet. App. at 271.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all VA treatment records for the Veteran dated from December 1974 to the present, particularly for the periods of December 1974 to January 1975, May 1976 to May 1997, and June 2014 to the present.  All actions to obtain the requested records should be fully documented in the record.  

If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.  

2.  Forward the record and a copy of this remand to the VA clinician who performed the June 2017 VA neck, hip, and right great toe examinations or, if that clinician is not available, to another similarly qualified VA clinician for preparation of an addendum opinion.  Further in-person examination of the Veteran is left to the discretion of the clinician providing the addendum opinion.  If the clinician deems such examination necessary to provide the information requested below, then such an examination should be scheduled.

a.  Identify any neck, hip, or right large toe disabilities currently existing in the Veteran, or that have existed at any time during the appeals period.

b.  For each identified diagnosis, indicate whether it is at least as likely as not (50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to service.  

The examiner must address the Veteran's contention that his claimed neck and hip disabilities are a result of incident in-service incident, involving fellow airmen falling on top of the Veteran.  See October 2016 Board Hearing Transcript.  

The examiner must address the Veteran's contention that irritation from footwear in-service resulted in his right foot disability.  The examiner must explain the discrepancy between the Veteran's service-connected left great toe condition and the claimed right great toe disability, if a negative nexus opinion is proffered for the Veteran's claim for service connection for his right greater toe disability.  

c.  For each identified diagnosis, indicate whether it is at least as likely as not (50 percent probability or more) that the disability was caused or aggravated by the Veteran's service-connected disabilities (to include DDD of the lumbar spine, sciatic radiculopathy of the right and left legs, and callus of the left great toe), or the treatment thereof.  In doing so, the examiner is notified that findings of "not due to," "not caused by," and "not related to" are insufficient to address the question of aggravation.  

In offering these opinions, the VA examiner is instructed to consider and discuss not only pertinent medical literature but also the Veteran's own lay history, including the onset of his symptomatology. 

The Board asks the examiner to provide sufficient detail, a mere general notation that peer medical literature was consulted without specific detail will be deemed inadequate.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

Further, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility." Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.  

A detailed rationale supporting the examiner's opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

3.  After the development above has completed, review the file and ensure that all development sought in this REMAND is completed.  Arrange for any further development indicated by the results of the development requested above, and re-adjudicate the issues on appeal.  If determination remains adverse to the Veteran, the AOJ should furnish an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should be returned to the Board, if in order, for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




